Order entered January 2, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-17-00450-CV

                                 JAMES T. CHAO, Appellant

                                                V.

 PLANO BUILDING STANDARD COMMISSION, CITY OF PLANO, TEXAS, Appellee

                       On Appeal from the 401st Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 401-05450-2016

                                            ORDER
       Before the Court are two handwritten motions filed by appellant on December 19, 2017.

In one of the motions, appellant asks this Court to vacate its December 4, 2017 order adopting

the trial court’s finding that the reporter’s record does not contain any inaccuracies. We DENY

this motion.

       In the other motion, appellant asks this Court to declare void the order on appeal. We

DENY this motion. Appellant shall address his arguments for reversal of the appealed order in

his brief on the merits. Appellant’s brief on the merits is due January 5, 2018.

                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE